—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). The conviction stems from the controlled sale of crack cocaine to a police informant. The sale was witnessed by three undercover police officers who knew defendant and identified him at trial. County Court properly denied defendant’s motion to set aside the verdict based upon alleged prejudicial remarks by the prosecutor during summation. Those remarks were not so egregious that they deprived defendant of a fair trial (see, People v Plant, 138 AD2d 968, lv denied 71 NY2d 1031). The court did not abuse its discretion in sentencing defendant, a predicate felon, to an indeterminate term of imprisonment of 5 to 10 years. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Den-man, P. J., Pine, Callahan, Balio and Davis, JJ.